UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7124


JIMMY D. RIOS,

                      Plaintiff – Appellant,

          v.

PASQUOTANK MEDICAL STAFF,

                      Defendant – Appellee,

          and

ELIZABETH ALBISTON; JOHN H. CONNELL,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03112-BO)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Dean Rios, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jimmy Dean Rios seeks to appeal the district court’s

order denying his motion for appointment of counsel.                       This court

may    exercise    jurisdiction        only   over    final      orders,   28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);       Fed.   R.     Civ.   P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Rios seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                       Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument    because      the    facts      and   legal     contentions      are

adequately      presented   in    the    materials       before    this    court    and

argument would not aid the decisional process.



                                                                            DISMISSED




                                          2